/s




                              Fourth Court of Appeals
                                      San Antonio, Texas
                                            February 25, 2015

                                          No. 04-15-00040-CV

                        TEMPLETON MORTGAGE CORPORATION,
                                    Appellant

                                                   v.

                                        Michael MIDDLETON,
                                               Appellee

                  From the 216th Judicial District Court, Kendall County, Texas
                                    Trial Court No. 10-422
                         Honorable N. Keith Williams, Judge Presiding

                                             ORDER
       The District Clerk’s Extension of time to file the Clerk’s Record is this date GRANTED.
Time is extended to February 27, 2015.

                                                                PER CURIAM
ATTESTED TO:         ____________________________
                     KEITH E. HOTTLE
                     CLERK OF COURT


          Susan Jackson                                 Keith C. Thompson
          District Clerk-Kendall Co.                    11003 Quaker Avenue
          201 E. San Antonio Street, suite 201          Lubbock, TX 79424
          Boerne, TX 78006

          Kenneth E. Grubbs
          Law Offices of Kenneth Grubbs
          Woodcock Building, Suite C-120
          4241 Woodcock Drive
          San Antonio, TX 78228